DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 16/668,881 entitled "EXTENDED PAYMENT INSTRUMENT" filed on October 30, 2019.
Status of Claims
Claims 1, 2, 4, 5, 11-15, and 18-19 have been amended and are hereby entered.
Claims 3 and 6-10 were previously cancelled.
Claims 1-2, 4-5 and 11-19 are pending and have been examined.

Response to Amendment
The amendment filed May 31, 2022 has been entered. Claims 1-2, 4-5 and 11-19 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed February 15, 2022.
  Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 30, 2020 and December 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (“PAYMENT CARD FOR MULTIPLE ACCOUNTS”, European Patent Office Publication Number: EP 3321870 A1), in view of Sherf (“DEVICE AND METHOD FOR SMART CARD ASSISTED DIGITAL CONTENT PURCHASE AND STORAGE”, US  Publication Number: 20100019034A1) in view of Martucci (“D BLADE SWITCH ASSEMBLY FOR A CARD READER”, US  Publication Number: 20010014549A1),in view of Honda (“OPTICAL CARD WITH IC”, Japanese  Publication Number: JP 2000067203 A)



Regarding Claim 1, 
Wall teaches,
A payment instrument comprising: a housing;
(Wall [Abstract] with a payment card comprising an integrated circuit (IC) chip
Wall [0026] A socket 120 may be provided on the card member 105 for housing the chip)
second microchip
(Wall  [0010] a plurality of programmable chips releasably attached to the card member;)
execute a first payment processing application that: based on donee credentials stored on the first microchip, locates donor credentials linked to the donee credentials;
(Wall [0006]  Such a contactless payment card can be used to make electronic payment transactions
Wall [0026] the payment card 100 has...  chip 110 for electrically coupling the chip 110 to an electronic transaction terminal during a transaction. ... the payment card may be a contactless card  
Wall [0001] a payment card which includes an integrated circuit (IC) chip having stored thereon a plurality of personal identification numbers (PIN) associated respectively with a plurality of accounts.
Wall [0002]  The PIN number entered must correspond to the information stored on the chip.)
 reading of the second microchip; and entry of a passcode associated with the donor credentials;
(Wall [0004] Chips on payment cards may also be configured to provide virtual card capabilities. The chip may be configured to provide a virtual payment number in response to the card holder requesting a virtual payment number at an electronic transaction terminal. 
Wall [0010] a plurality of programmable chips releasably attached to the card member; each programmable chip having an associated personal identification number (PIN);
Wall  [0002]  a transaction is typically confirmed by a personal identification number (PIN) entered by the card user.)
the second microchip is configured to receive power from   the POS terminal
(Wall  [0010] a plurality of programmable chips releasably attached to the card member;
Wall [0007] This DC voltage powers up the transponder's internal circuits. 
Wall  [0008] which is used at a POS to allow the transaction to take place.)
configures the POS terminal to require   the passcode associated with the donor credentials; and in response to receiving the passcode, further configures the POS terminal to process:
(Wall [0026] the payment card 100 has...  chip 110 for electrically coupling the chip 110 to an electronic transaction terminal during a transaction. ... the payment card may be a contactless card  
Wall [0001] a payment card which includes an integrated circuit (IC) chip having stored thereon a plurality of personal identification numbers (PIN) associated respectively with a plurality of accounts.
Wall [0002]  The PIN number entered must correspond to the information stored on the chip.)
a first transaction that uses the donor credentials to associate funds with the donee credentials; and then a second transaction that uses the donee credentials to purchase   a product using the associated donor funds.
(Wall [0019] variety of different protocols and procedures in order to process ... various types of transactions. 
Wall [0021]  the cardholder may make a purchase using a chip and pin terminal or make a withdrawal from an ATM, and can decide which account to take funds from by choosing which PIN to use.)
Wall does not teach a first microchip readable by a point-of-sale ("POS") terminal when a first edge of the payment instrument is inserted into the POS terminal; and a second microchip readable by the POS terminal when a second edge of the payment instrument is inserted into the POS terminal, wherein the second microchip is covered with an opaque conducting polymer film that hides a presence of the second microchip when viewing an outside of the payment instrument, wherein: the first microchip is configured to receive power from the POS terminal and, in response to receiving the power; configures the POS terminal to require: removal of the payment instrument from the POS terminal; rotating of the payment instrument;  reinserting the payment instrument into the POS terminal such that the second leading edge is inserted into the POS terminal and the second microchip is positioned to be read by the POS terminal; when the second edge of the payment instrument is inserted into the POS terminal; through the conducting polymer film and, in response to receiving the power, to execute a second payment processing application
Sherf teaches,
a second microchip  
(Sherf [0007] encoded on an additional secondary IC chip embedded in a plastic card in which the primary IC chip is embedded.)
configures the POS terminal to require: removal of the payment instrument from the POS terminal; rotating of the payment instrument; reinserting the payment instrument into the POS terminal
(Sherf [0009]   The secondary IC chip is preferably symmetrically located on the opposite face of the plastic card containing the primary IC chip. In which the card reader prompts the user to flip the card)
in response to receiving the power, to execute a second payment processing application
(Sherf [0009]  wherein the sequence of electrical inputs by a card reader from an analogical imprint on a plastic card containing the IC chip. The sequence of electrical inputs provided by a card reader from a magnetic strip ...comprise a step or steps of attaining the sequence of electrical inputs by a card reader from a secondary IC chip imbedded in the plastic card containing the primary IC chip. The secondary chip is preferably detected ....The secondary IC chip is preferably symmetrically located on the plastic card at the opposite end of the card containing the primary IC chip. In which the card reader prompts the user to reverse the card for verification procedure.... In which the card reader prompts the user to flip the card for verification procedure.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the second microchip  of Sherf  for “a secondary IC chip imbedded in the plastic card containing the primary IC chip” Sherf [0009]).        The modification would have been obvious, because it is merely applying a known technique (i.e. second microchip) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “The term ‘secondary IC chip’ refers hereinafter to an additional IC chip that is used to store data utilized for independent verification and authentication of the card.” Sherf [0026])
Sherf does not teach  a first microchip readable by a point-of-sale ("POS") terminal when a first edge of the payment instrument is inserted into the POS terminal; microchip readable by the POS terminal when a second edge of the payment instrument is inserted into the POS terminal is covered with an opaque conducting polymer film that hides a presence of the second microchip when viewing an outside of the payment instrument, wherein: the first microchip is configured to receive power from the POS terminal and, in response to receiving the power; such that the second leading edge is inserted into the POS terminal and the second microchip is positioned to be read by the POS terminal; when the second edge of the payment instrument is inserted into the POS terminal; through the conducting polymer film;
Martucci teaches,
a first microchip readable by a point-of-sale ("POS") terminal when a first edge of the payment instrument is inserted into the POS terminal; readable by the POS terminal when a second edge of the payment instrument is inserted into the POS terminal
(Martucci [0025] when the chip card is inserted into the reader envelope in the direction of arrow “A”, engagement of front edge 28 a of the chip card with shoulder 32 of housing extension 14A determines full insertion of the card. As stated above, when so fully inserted, contact pads 30 on the underside of the card will be aligned with and depressingly engage resilient contact portions 24 of information contacts 20.
Martucci [0002] A card reader or card connector is used to detect certain information stored on the card)
the second leading edge is inserted into the POS terminal and the …. microchip is positioned to be read by the POS terminal; when the second edge of the payment instrument is inserted into the POS terminal,
(Martucci [0033] spring contact moves downwardly in the direction of arrow “B”...opposing contact surfaces in the direction of arrow “C”
Martucci [0030] second switch contact 38 has an upwardly projecting actuator portion 70 which extends through the opening. Therefore, when card 28 is fully inserted until its front edge 28 a engages shoulder 32 of the housing)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the switch contact assembly of Martucci so “engagement of front edge 28 a of the chip card with shoulder 32 of housing extension 14A determines full insertion of the card.” Martucci [0025]).        The modification would have been obvious, because it is merely applying a known technique (i.e. switch contact assembly) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “when so fully inserted, contact pads 30 on the underside of the card will be aligned with and depressingly engage resilient contact portions 24 of information contacts,” Martucci [0025])
Martucci does not teach  microchip is covered with an opaque conducting polymer film that hides a presence of the … microchip when viewing an outside of the payment instrument, wherein: the first microchip is configured to receive power from the POS terminal and, in response to receiving the power; through the conducting polymer film;
Kodaira teaches,
wherein: the first microchip is configured to receive power from the POS terminal and, in response to receiving the power; through the conducting polymer film; 
(Kodaira [page 3] A connection IC terminal 12 for inputting / outputting signals and a switch 13. Further, an integrated circuit (processing unit) such as an IC chip
Kodaira [page 6] an electrical signal is exchanged between the IC card and the external device)
through the conducting polymer film;
(Kodaira [page 3] IC chip sandwiched between two plastic base materials is provided inside the substrate 
Kodaira [page 7]  (polymer or colloid) are used. For example, black pigments such as aniline black and carbon black, white pigments
 Kodaira [page 5] light energy is converted into electric energy when irradiation light enters from the outside of the IC card)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the polymer film assembly   of Kodaira so “IC chip sandwiched between two plastic base materials.” Kodaira [page 3]).        The modification would have been obvious, because it is merely applying a known technique (i.e. polymer film assembly) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “improves scratch resistance” Kodaira [page 3])
Kodaira does not teach  microchip is covered with an opaque conducting polymer film that hides a presence of the … microchip when viewing an outside of the payment instrument
Honda teaches,
microchip is covered with an opaque conducting polymer film that hides a presence of the … microchip when viewing an outside of the payment instrument, 
(Honda [page 6, fourth paragraph]  a plurality of optical memories may be provided, a plurality of IC modules (for example, a contact IC module and a non-contact IC module) may be provided
Honda [page 6, third paragraph] front surface oversheet 11d and back surface oversheet 11e are made of generally used plastic materials (for example, vinyl chloride, PMMA, PET, ABS, polyolefin, PET-G, polycarbonate, acrylonitrile-styrene copolymer, cellulose propionate, cellulose acetate butyrate, etc., alloy material or paper (eg, art paper, coated paper, synthetic paper, etc.), etc.  
Honda [page 2, fifth paragraph]  the IC chip 55a is invisible from the outside by the opaque card base.... in the second conventional example, the IC chip 55a is externally visible through the transparent light protection layer 53 and the surface hardened layer)
wherein: the first microchip is configured to receive power from the POS terminal and, in response to receiving the power; through the conducting polymer film; 
(Honda [page 2, seventh paragraph]  The non-contact IC module 65 is embedded in the opaque card base 61 so that it cannot be seen from the card surface. The non-contact type IC-equipped optical card 60 can exchange data with an external device using an electromagnetic wave or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the polymer film assembly   of Honda so “front surface oversheet 11d and back surface oversheet 11e are made of generally used plastic materials.” Honda [page 6, third paragraph]).        The modification would have been obvious, because it is merely applying a known technique (i.e. polymer film assembly) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “The non-contact IC module 65 is embedded in the opaque card base 61 so that it cannot be seen from the card surface” Honda [page 2, seventh paragraph])
Regarding Claim 2, 
Wall, Sherf, Martucci, and Honda teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
further comprising a wireless circuit, wherein the microchip is configured to be activated in response the wireless circuit receiving a wireless signal from the POS terminal.
(Wall [0006]  chip can be read automatically from the payment card by an electronic transaction terminal, generally using a short range wireless technology such as Radio Frequency Identification (RFID) ...a suitable antenna to allow transmission and receipt of wireless signals
Wall [0007] The contactless reader is an antenna connected to an electronic circuit.)
Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 12, 
Wall, Sherf, Martucci, and Honda teach the payment method of Claim 11 as described earlier.
Wall teaches,
further comprising validating entry of a passcode defined by the donor before processing the first transaction using the donor credentials.
(Wall [0028] One or more processors on the chip receives the PIN number entered at the terminal, validates the PIN and determines an account associated with the transaction according to the PIN received)
Regarding Claim 14, 
Wall, Sherf, Martucci, and Honda teach the payment method of Claim 11 as described earlier.
Wall teaches,
 receiving, from the donor, restrictions associated with use of the donor credentials; storing the restrictions on the  first  microchip; and applying the restrictions to the first transaction.
(Wall  [0004]The chip may be configured to provide a virtual..  controlled payment number...allowing for the setting of various limits and controls.... such as by being limited to use for a specific merchant, specific time and/or date, within a specific transaction amount, etc.)



Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable overWall, Sherf, Martucci, and Honda in view of Hagey (“SYSTEMS AND METHODS TO APPLY VALUES FROM STORED VALUE ACCOUNTS TO PAYMENT TRANSACTIONS”, US Publication Number: US20140046744A1) 

Regarding Claim 4, 
Wall, Sherf, Martucci, and Honda teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
second payment processing application
(Wall [0032] The software modules 560 may comprise one or more software programs or applications)
Wall does not teach   configured to: for a first amount of the purchase, process the second transaction without the first transaction; and for a second amount of the purchase, process the first and the second transactions.
Hagey teaches,
wherein the payment processing application is configured to: for a first amount of the purchase, process the second transaction without the first transaction; and for a second amount of the purchase, process the first and the second transactions.
(Hagey [0038]  split the transaction originally requested in the payment account into two or more transactions
Hagey [0078]  the first transaction amount, the computing device is configured to determine (657) a second transaction amount applicable to the consumer account 
Hagey [0062]  the authorization request (645) to the sponsor processor (649) corresponds to the benefit of the offer (186), which may be a fixed amount that is independent of the transaction amount requested in the authorization request (168) received from the acquirer processor)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings of  of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Regarding Claim 5, 
Wall, Sherf, Martucci, and Honda teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
second payment processing application
(Wall [0032] The software modules 560 may comprise one or more software programs or applications)
Wall does teach  payment processing application configures the POS terminal to send an alert to the donor each time the donor credentials are used to process the first transaction.
Hagey teaches,
wherein the payment processing application configures the POS terminal to send an alert to the donor each time the donor credentials are used to process the first transaction.
(Hagey  [0335] provide further information... such as a personal identification number (PIN), password,...that may be used to access the account identification device ... in combination with the account information (142) obtained from the account identification device
Hagey [0136]   provide data or information derived from the transaction data ... as an alert or notification message.
Hagey [0216]  provide a notification message to the user)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Regarding Claim 13, 
Wall, Sherf, Martucci, and Honda teach the payment method of Claim 11 as described earlier.
Wall does not teach further comprising, after the reprogramming, when the first microchip communicates with the POS terminal, the first microchip configures the POS terminal to formulate an authorization request for the first transaction that includes the donor credentials.
Hagey teaches,
  further comprising, after the reprogramming, when the first microchip communicates with the POS terminal, the first microchip configures the POS terminal to formulate an authorization request for the first transaction that includes the donor credentials.
(Hagey [0005]  first authorization request generated to include split payment data. After the first authorization request message is analyzed using a server computer, a second authorization request message is sent to a first service provider
Hagey  [0335] to initiate a transaction, such as a personal identification number (PIN), password, zip code, etc. that may be used to access the account identification device 
Hagey [0056] to be applied to a transaction initiated at the transaction terminal (105) before the transaction is approved at the acquirer processor (147) and the transaction terminal)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable overWall, Sherf, Martucci, and Honda in view of Isaacson (“System and Method for In-App Payments”, US Publication Number: US20190230070A1) 

Regarding Claim 15, 
Wall, Sherf, Martucci, and Honda teach the payment instrument of Claim 1 as described earlier.
Wall teaches,
wherein the donor credentials comprise a donor checking account
(Wall [0006]  The account number associated with the chip
Wall [0017]  checking accounts)
Wall does not teach the method further comprising, after the initiating and before processing the first transaction:	determining whether an amount of funds in the donor … account is greater than or equal to an amount of credit required for the processing of the first transaction;	and aborting the first transaction when the amount of funds in the donor … account is less than the amount of credit required for the processing of the first transaction.
Isaacson teaches,
the method further comprising, after the initiating and before processing the first transaction:	determining whether an amount of funds in the donor … account is greater than or equal to an amount of credit required for the processing of the first transaction;	and aborting the first transaction when the amount of funds in the donor … account is less than the amount of credit required for the processing of the first transaction.
(Isaacson [0166] The user can establish ...purchase limits... unable to make purchases above a specific spending limit...If the system detects an unauthorized purchase, the system can... prevent purchase transactions altogether 
Isaacson [0301] charitable donations)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the charitable purchase limits     of Isaacson so “user can establish security measures or purchase limits on the account” Isaacson [0166]).        The modification would have been obvious, because it is merely applying a known technique (i.e. charitable purchase limits) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “so that a child or unauthorized person is unable to make purchases above a specific spending limit” Isaacson [0166])
Regarding Claim 17, 
Wall, Sherf, Martucci, and Honda teach the payment instrument of Claim 11 as described earlier.
Wall does not receiving a request for assistance from the donee, the request comprising a reason provided by the donee; using an artificial intelligence algorithm, verifying the reason provided by the donee; and based on the verifying, linking the donor credentials to the donee credentials.
Isaacson  teaches,
receiving a request for assistance from the donee, the request comprising a reason provided by the donee; using an artificial intelligence algorithm, verifying the reason provided by the donee; and based on the verifying, 
(Isaacson [0301] giving charitable donations
Isaacson [0307]  users can pay with and can exchange requests...and any kind of information...communication found within a group message
Isaacson [0294] emails or text messages... where there is a reason for the user to engage in a dialog with another party.
Isaacson [0201]   machine learning, and in some cases neural computation and artificial intelligence.)
linking the donor credentials to the donee credentials.
(Isaacson [0364]  In a peer-to-peer scenario...communicate data through a browser API....first device communicates with a second device via an application in a peer-to-peer context, if an instruction is made for a first peer to transmit $20 to the second peer, then a service could generate the necessary payment requests through the browser API with the first peer 
Isaacson  [0027]  login credentials ...One or more APIs could also be used in combination to ultimately achieve the passing of login credentials to the site via an API.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the credential management of Isaacson   “enables a site to request via the API user login credentials” Isaacson [0027]).        The modification would have been obvious, because it is merely applying a known technique (i.e. credential management) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “simplifying the login process for the user” Isaacson [0027])
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable overWall, Sherf, Martucci, Honda, Isaacson, and Hagey    
Regarding Claim 16, 
Wall, Genet, and Isaacson teach the payment method of Claim 15 as described earlier.
Wall, Sherf, Martucci, Honda, Isaacson do not teach initiating a third transaction using the donee credentials; and requiring confirmation from the donor before processing the third transaction using the donor credentials. 
Hagey teaches,
    initiating a third transaction using the donee credentials; and requiring confirmation from the donor before processing the third transaction using the donor credentials.
(Hagey [0078] a third transaction amount applicable to a sponsor account ...obtain an authorization response (647) for the third transaction amount 
Hagey  [0335] provide further information... such as a personal identification number (PIN), password,...that may be used to access the account identification device  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings    of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable overWall, Sherf, Martucci, Honda, Isaacson, and Hagey   in view of Twist (“INTEGRATED AND INTELLIGENT DONATION OPTIONS”, US Publication Number: US20180158114A1) 

Regarding Claim 18, 
Wall, Sherf, Martucci, Honda, and Isaacson   teach the payment instrument of Claim 17  as described earlier.
Wall does not teach obtaining permission from the donee to access at least two data sets created by the donee within a time window identified by the donor;	formulating a plurality of queries for verifying the reason;	running the queries against the at least two data sets;	and when the queries return a threshold level of corroboration of the reason:	configuring a biometric feature of the donee as a passcode for processing the first transaction using the donor credentials;	and processing the first transaction using the donor credentials in response to receiving the biometric feature;	wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees.
Isaacson   teaches,
obtaining permission from the donee to access at least two data sets created by the donee within a time window identified by the donor;
(Isaacson [0038] the user may need to put the first product in a shopping cart... for a period of time to indicate that there might be a purchasing interest.
Isaacson [0165]  The system can provide the user with... a certain amount of time.)
formulating a plurality of queries for verifying the reason;
(Isaacson [0237] The system can instruct the user 1206 to input a query or other input.
Isaacson  [0174]  user may want to verify that the product is suitable for an intended purpose or compatible with some other user needs)
configuring a biometric feature of the donee as a passcode for processing the first transaction using the donor credentials;
(Isaacson [0427] Through social networking data or speech/voice identification, the user could talk to the voice based device at their friends house, which could confirm their identity by asking “Is this Mary Smith?”...  A separate biometric confirmation could be provided in these scenarios as well to confirm the purchase is from the proper person)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the charitable purchase limits     of Isaacson so “user can establish security measures or purchase limits on the account” Isaacson [0166]).        The modification would have been obvious, because it is merely applying a known technique (i.e. charitable purchase limits) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “so that a child or unauthorized person is unable to make purchases above a specific spending limit” Isaacson [0166])
Isaacson does not teach running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the rea processing the first transaction using the donor credentials in response to receiving the biometric feature; wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees. 
Hagey teaches,
processing the first transaction using the donor credentials in response to receiving the biometric feature;
(Hagey [0078]  communicates... with the issuer processor ...to obtain an authorization response ...for the second transaction amount.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the split transaction teachings of  of Hagey to “split the transaction originally requested in the payment account into two or more transactions” Hagey [0038]).        The modification would have been obvious, because it is merely applying a known technique (i.e. split transactions) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “configured to determine the transaction amounts for the authorization requests … based on the transaction amount requested in the authorization request…received from the acquirer processor … and the benefit specified in the offer” Hagey [0061])
Hagey does not teach running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the reason; wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees. 
Twist teaches,
running the queries against the at least two data sets; and when the queries return a threshold level of corroboration of the reason; 
(Twist [0020] the system analyzes the content of the communication (e.g., parses text, analyzes images or video, etc.) to determine that the communication is related to a charitable cause. ...  Additionally or alternatively, the system matches communication content to key terms in a database of the social networking system (e.g., by determining that a quantity of key terms are mentioned in the communication content).)
wherein the formulating of the plurality of queries is based on queries generated for multiple data sets associated with multiple donees.
(Twist [0046]  collect donations by way of the social networking
Twist [0042]  system 101 may interact independently and individually with multiple recipient devices)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the donation rationale     of Twist that “analyzes the content of the communication … to determine that the communication is related to a charitable cause” Twist [0020]).        The modification would have been obvious, because it is merely applying a known technique (i.e. donation rationale) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “identifies content within the communication that indicates to the recipient a desire to solicit contributions to a charitable organization” Twist [0020])
Regarding Claim 19, 
Wall, Sherf, Martucci, Honda, Isaacson, Hagey, and Twist teach the payment instrument of Claim 18  as described earlier.
Wall does not teach further comprising formulating the plurality of queries based on verifying multiple reasons provided by the multiple donees for linking donee credentials of each donee to a different set of donor credentials.
Isaacson teaches,
for linking donee credentials of each donee to a different set of donor credentials.
(Isaacson  [0027]  login credentials ...One or more APIs could also be used in combination to ultimately achieve the passing of login credentials to the site via an API.
Isaacson [0142] can be implemented in different orders, combinations, or permutations)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the credential management of Isaacson   “enables a site to request via the API user login credentials” Isaacson [0027]).        The modification would have been obvious, because it is merely applying a known technique (i.e. credential management) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “simplifying the login process for the user” Isaacson [0027])
Isaacson does not teach further comprising formulating the plurality of queries based on verifying multiple reasons provided by the multiple donees
Twist teaches,
further comprising formulating the plurality of queries based on verifying multiple reasons provided by the multiple donees
(Twist [0020] the system analyzes the content of the communication (e.g., parses text, analyzes images or video, etc.) to determine that the communication is related to a charitable cause. ...  Additionally or alternatively, the system matches communication content to key terms in a database of the social networking system (e.g., by determining that a quantity of key terms are mentioned in the communication content).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-account payment card of Wall to incorporate the donation rationale     of Twist that “analyzes the content of the communication … to determine that the communication is related to a charitable cause” Twist [0020]).        The modification would have been obvious, because it is merely applying a known technique (i.e. donation rationale) to a known concept (i.e. multi-account payment card) ready for improvement to yield predictable result (i.e. “identifies content within the communication that indicates to the recipient a desire to solicit contributions to a charitable organization” Twist [0020])
Response to Remarks
Applicant's arguments filed on September 12, 2022,  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
Examiner believes sufficient additional elements exist as the proposed invention incorporates two EMV chips (one visible, one hidden under a conductive polymer) housed within a single card whereby said card accesses multiple accounts and requires the leading edges inserted into machine to cause the start/continuance of the transactions (not just the insertion of the chips themselves) 
Therefore, the rejection under  35 USC § 101 is lifted.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Honda (“OPTICAL CARD WITH IC”, Japanese  Publication Number: JP 2000067203 A)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
  Yaqub (“DATA-SECURING CHIP CARD CONSTRUCTION”, U.S. Patent Number: 10726219 B1) proposes   display 136 of merchant device 130 may provide an indication that card 100 is not in the first orientation (e.g., as a result of merchant device 130 not receiving the expected information as discussed herein, display 136 of merchant device 130 may display “please reverse your card” or “please change the orientation of your card”). 
  Luo (“MULTI-CHIP IC (INTEGRATED CIRCUIT) CARD”, Chinese Patent Number: CN203102343U) a multi-chip IC (integrated circuit) card where a plurality of integrated circuit chips, each chip storing a type information of one person, the main information of a human such as identity card, social security card, medical insurance card. each bank credit and debit, membership of each service institution such as different types of information are stored on different chips, the present multiple card one person of various personal information, a human integrated on the IC card, can reduce management cost of social, effectively monitoring personal information, furthest inhibit the crime and improve the social management efficiency, and convenient for people to personal information and transaction of self-management..
 Joyce (“CONVERGENT COMMUNICATIONS SYSTEM AND METHOD WITH A RULE SET FOR AUTHORIZING, DEBITING, SETTLING AND RECHARGING A MOBILE COMMERCE ACCOUNT”, U.S. Publication Number: US20030026404A1) proposes employing a rule set, having several functions, including determining, for an authorized user, at least one rule applicable at that time for authorizing a transaction and debiting an account of the authorized user. The system and method can also include where the transaction is requested and a connection to the plurality of transaction providers is across heterogeneous networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697
 /CHRISTINE M BEHNCKE/ Supervisory Patent Examiner, Art Unit 3697